                                                  L AW OFFICE       OF

                                     JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                            T ELEPHONE : 212.229.2249
                                                                                             F ACSIMILE : 212.229.2246
B RANDON D. S HERR
BSHERR @ ZELLERLEGAL .COM




                                                               6/18/2021



                                                             -XQH ൫൲ ൬൪൬൫

        VIA ECF

        Hon. Paul A. Engelmayer United States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        ൯൪൪ PEA5/ S7
        NE: Y25. NY ൫൪൪൪൱-൫൭൫൰
        EngelmayerNYSDChambers@nysd.uscourts.gov

        5e Hedges v. Omusubi Corporation ൬൫ C9 ൪൫൲൭൰ PAE

        Dear Judge Engelmayer

                ๠e undersigned is counsel to the Slainti൵ in the above-referenced matter. It has recently
        come to my attention that the incorrect entity was named as defendant in this matter. ๠e
        deadline for the currently named defendant to respond to the complaint is today. I kindly request
        that the deadline for the currently named defendant to respond to the complaint be adjourned sine
        die. ๠e plainti൵ e[pects to ¿le its amended complaint within one week.

                I thank the Court for its time and consideration.



                                                             5espectfully submitted



                                                             Justin A. Zeller




                                 277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
